DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
-Drawings objections noted in section two below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an actuator that is positioned and fixed and displaces one of the holding units in a direction in which the one of the holding units is brought close to or separated from the other of the holding units”, “a horizontal displacement actuator that displaces the two grip conveyance units in a horizontal direction, and an actuator that displaces one of the grip conveyance units in directions in which one of the grip conveyance units is brought close to or separated from the other of the grip conveyance units” and “an actuator that displaces one of the delivering units in directions in which the one of the delivering units is brought close to or separated from the other of the delivering units” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The Claims have been amended as follows:
Claims 4-6 have been canceled. 

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the sheet body cutting method of claim 1 including “a cutting step of cutting the sheet body in a manner that the two holding units are brought close to each other relatively so as to hold the sheet body, the two delivering units keep holding the sheet body, the two grip conveyance units are separated from each other relatively so as to release the sheet body from gripping, and the cutting molds cut the sheet body that has been positioned at the cutting molds”.

A review of the closest prior art supports the above as explained in the following reference(s); Baumuller et al (U.S. Patent Pub. No. 2012/0111163) and Zettler (U.S. Patent No. 4,203,334).
Baumuller teaches it is well known in paper cutting methods to provide a sheet body cutting method for cutting a sheet body with cutting molds (5, 7) of a sheet body cutting device (Abstract) that includes a holding member (16, 17), a grip conveyance member (18), a delivering member (13,14), and the cutting molds (5, 7): two delivering units (13, 14) that hold the sheet body and deliver the sheet body downstream, and an actuator (3) that displaces one of the delivering units in directions in which the one of the delivering units is brought close to or separated from the other of the delivering units (Figure 1 and Paragraph 0040; Examiner notes the delivering members to be nip rollers 
Baumuller does not provide wherein the holding member provided on an upstream side of the cutting molds includes: two holding units that hold the sheet body, and an actuator that is positioned and fixed and displaces one of the holding units in a direction in which the one of the holding units is brought close to or separated from the other of the holding units, wherein the grip conveyance member includes: two grip conveyance units that hold the sheet body, and a horizontal displacement actuator that displaces the two grip conveyance units in a horizontal direction, and an actuator that displaces one of the grip conveyance units in directions in which one of the grip conveyance units is brought close to or separated from the other of the grip conveyance units, wherein the delivering member is provided on a downstream side of the cutting molds and includes; or a synchronous delivering step of positioning the sheet body at the cutting molds in a manner that the two holding units are separated from each other relatively so as to release the sheet body, the two grip conveyance units grip and convey the sheet body from the upstream side of the cutting molds toward the cutting molds, the two delivering unit are brought close to each other relatively so as to hold the sheet body, and deliver a part of the sheet body to a downstream side; and a cutting step of cutting the sheet body in a manner that the two holding units are brought close to each other relatively so as to hold the sheet body, the two delivering units keep holding the sheet body, the two grip conveyance units are separated from 

Zettler provides a sheet body cutting method for cutting a sheet body (1) with cutting molds of a sheet body cutting device, that includes a holding member (3, 5), a grip conveyance member (2, 4), and the cutting molds (7,8), wherein the holding member provided on an upstream side of the cutting molds includes two holding units (3,5)that hold the sheet body (Col. 2, Lines 29-34), wherein the grip conveyance member includes two grip conveyance units (2, 4) that hold the sheet body (Col. 2, Lines 23-28), and the sheet body cutting method comprising a delivering step of positioning the sheet body at the cutting molds (Figures 1 -2 and Col. 2, Lines 39-57; Examiner notes the work piece to be retained by holding unit 3, while grip unit 2 is raised and grip unit 4 returns to the starting position thereby separating from each other and releasing the work piece).
Regarding claim 1, Zettler does not provide an actuator that is positioned and fixed and displaces one of the holding units in a direction in which the one of the holding units is brought close to or separated from the other of the holding units, and a horizontal displacement actuator that displaces the two grip conveyance units in a horizontal direction, and an actuator that displaces one of the grip conveyance units in directions in which one of the grip conveyance units is brought close to or separated from the other of the grip conveyance units; a delivering member, wherein the delivering member is provided on a downstream side of the cutting molds and includes: two delivering units that hold the sheet body and deliver the sheet body downstream, and an 

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Claims 2 and 3 are allowed as they depend from an allowed claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/   07/28/2021Examiner, Art Unit 3724